Case 1:18-cv-03497-AJN Document 97 Filed 01/18/19 Page 1 of 2

Case 1:18-cv-03497-AJN Document 96 Filed 01/18/19

CLEARY GOTTLIEB STEEN & HAMILTON LLP

VICTOR. LEWKOW

LEE C, BUCHHEIT
THOMAS J. MOLONEY
DAVID G. SABEL
JONATHAN §, BLACKMAN
YARON Z. REICH

RICHARD S. LINGER

Page 1 of 2

SANDRA L. FLOW
FRANCISCO L. CESTERO
FRANCESCA L. ODELL
VALLIAM L. MCRAE
JASON FACTOR

JOON K. KIB

MARGARET S. PEPORIS

DAVID H. HERRINGTON
KIMBERLY R. SPOERRIE
AARON J, MEYERS
DANIEL C, REYNOLDS
ABENAA, MAINOO
HUGH C, GONAOY, JR.
JOSEPH LANZKAOW

. . JAMES A. DUNCAN LISA M. SCHWEITZER MAURICE R. GIND)
One Liber ty Plaza STEVEN M. LOEB JUAN G, GIRALDEZ KATHERINE R. REAVES
1 6 0 CRAIG B. BROD DUANE MCLAUGHLIN RAKUL MUKHI
- NICOLAS GRASAR BREGN S, PEACE RESIDENT PARTNERS
New Yor Ky NY 1000 147 CKAISTOPHER E. AUSTIN MEREDITH €. KOTLER
T: +1 212 225 2000 HOWARD S. ZELBO CHANTAL E, KORDULA SANDRA M, ROCKS
:

F: +1 212 225 3999

clearygottlieb.com

WASHINGTON, D.C. + PARIS +» BRUSSELS - LONDON + MOSCOW
FRANKFURT » COLOGNE + ROME > MILAN - HONG KONG
BEIJING » BUENOSAIRES + SAO PAULO » ABU DHABI - SEOUL

D: +1212 225 2460
tmoloney@cgsh.com

BY ECF

The Honorable Alison J. Nathan
United States District Judge

for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

DAVID E. BRODSKY
ARTHUR H. KOHR:
RICHARD J. COOPER
JEFFREY S. LEWIS

PAUL J. SHIM

STEVEN L. WILNER

ERIKA W. HIJVENHUIS
ANDRES DE LA CRUZ
DAVIO C. LOPEZ

JAMES L. BROMLEY
MICHAEL A. GERSTENZANG
LEWIS J. LIMAt

LEVL, DASSIN

HEIL Q. WHORISKEY
JORGE U, JUANTORENA
MICHAEL D~. WEINBERGER
DAVID LEINWAND

DIANA L. WOLLMAN
JEFFREY A. ROSENTHAL
ETHAN A. KLINGSBERG
MICHAEL D, DAYAN
GARMINE D. GOCCUZZI. IR
JEFFREY 0. KARPE
KIMBERLY BROWN BLACKLOW
ROBERT J, RAYMOND
SUNG K, KANG

LEONARD C. JACOBY

January 18, 2019

oe
ad
i
i

BENET J. O'REILLY

ADAM E, FLEISHER

SEAN A, O'NEAL

GLENN P. MCGRORY
MATTHEW P. SALERNO
MICHAEL J. ALBANO
VICTOR L,. HOU

ROGER A, COOPER

AMY R, SHAPIRO:
JENNIFER KENNEDY PARK
ELIZABETH LENAS

LUKE A. BAREFOOT
PAMELA L. MARCOGLIESE
PAUL M. TIGER
JONATHAN S. KOLODNER
DANIEL ILAN

MEYER H, FEDIDA
ADRIAN R. LEIPSIC
ELIZABETH VICENS
ADAM J. BRENNEMAN
ARID, MACKINNON
JAMES E. LANGSTON
JARED GERBER

COUN BD. LLOYD

COREY M. GOODMAN
RISHI2ZUTSHE

JANE VANLARE

JAN 1-8 2019 |

Re: SPV OSUS Ltd. v. HSBC Holdings plc, et al., No. 18-3497 (AJN)

Dear Judge Nathan:

§, DOUGLAS BORISKY
JUDITH KASSEL
DAVID E. WEBB
PENELOPE L. CHRISTOPHOROU
HOAZS. MORAG
MARY E. ALCOCK
HEIDE H. (LGENFRITZ
KATHLEEN M, EMBERGER
WALLACE L. LARSON, JR.
AVRAM E. LUFT
ANDREW WEAVER
HELENA K. GRANHIS
JOHN V. HARRISON
CARGLINE F, HAYDAY
NEIL R. MARKEL
HUMAYUN KHALID
KENNETH S. BLAZEJEWSKE
ANDREA M. BASHAM
LAURA BAGARELLA
SHIALEY M, LO
JONATHAN D.W, GIFFORD
SUSANNA E, PARKER
RESIDENT COUNSEL

LOUISE M, PARENT
OF COUNSEL

rr ee CATT

scent |

L
|
t
7
i}
'
vf
Be
uf
rt
i
id
it
V4

We represent the HSBC Defendants! in connection with the above-captioned
action (this “Action”), On December 19, 2018, the Court granted the HSBC Defendants’
request, with the consent of the Plaintiff,? to extend the time until January 22, 2019 for the
HSBC Defendants to join Defendants’ consolidated reply to the pending motion to dismiss and
to file a supplemental reply brief with respect to the HSBC Defendants in light of an agreement
in principle to settle this Action as part of a global settlement, which includes both this Action
and the Irish Action. (See, e.g., Consolidated Brief at 8). We write to inform the Court that the

 

| The HSBC Defendants include HSBC Holdings plc, HSBC Bank ple, HSBC Bank USA, N.A,,
HSBC USA Inc., HSBC Securities Services (Bermuda) Limited, HSBC Institutional Trust Services
(Bermuda) Limited, HSBC Bank Bermuda Limited, HSBC Securities Services (Luxembourg) S.A.,

HSBC Bank (Cayman) Limited, HSBC Private Banking Holdings (Suisse) S.A., and HSBC Private Bank
(Suisse) S.A.

2 All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the

Consolidated Brief. (Dkt. No. 73).

Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.

 
Case 1:18-cv-03497-AJN Document 97 Filed 01/18/19 Page 2 of 2

Case 1:18-cv-03497-AJN Document 96 Filed 01/18/19 Page 2 of 2
The Honorable Alison J. Nathan, p. 2

HSBC Defendants and the Plaintiff continue to work in good faith to expeditiously finalize the
settlement; however, the global nature of the settlement has contributed to further delays.

We therefore respectfully request that the time for the HSBC Defendants to file a

reply be extended from January 22 2019 to February 5,.2019,and, in the eyentthis settlement iS
St consummated bythatsate, we request permission for the HSBC Defendants to join RIE»
Defendants’ consolidated reply and tg file a supplemental rep mrief with respect to.t HSBC EG
Defendants. As noted, the HSBC Defendants previously requested one extension from the
Stiginal deadline of December 20, 2018, which the Court gr anted. The Plaintiff consents to the
instant request.

 
    
 

Respectfully submitted,

/s/ Thomas J. Moloney

Thomas J. Moloney

cc: All counsel of record (by ECF)

     
 

‘ NATHAN |
SONTES DISTRICT JUDGE

 
